Citation Nr: 1228005	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-23 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2007 and March 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the case to the RO, via the Appeals Management Center (AMC) in February 2010 for the purpose of scheduling the Veteran for a Travel Board hearing.  The Veteran and his wife testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO in July 2010.  A transcript of the hearing has been associated with the claims file.

In November 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a November 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's peripheral neuropathy is related to his service-connected diabetes mellitus.

2.  Resolving all doubt in the Veteran's favor, the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  



In the decision below, the Board grants the claims of service connection for peripheral neuropathy and erectile dysfunction.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110.  The Court has held that "this requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

The Veteran claims that he currently has peripheral neuropathy affecting his hands and feet and erectile dysfunction due to his service-connected diabetes mellitus.  Having reviewed the evidence of record, the Board finds that the evidence is at least in relative equipoise regarding whether the claimed disorders are caused or aggravated by the Veteran's service-connected diabetes mellitus.  Accordingly, the claims are granted.

Initially, the Board notes that the Veteran was granted service connection for diabetes mellitus, due to in-service exposure to herbicides, by way of an August 2005 rating decision.

The Veteran's service treatment records have been reviewed and are negative for any diagnoses related to a neurological disorder of the upper or lower extremities or erectile dysfunction.

Post-military VA treatment records document the Veteran's reports of neurological symptoms affecting his feet.  A November 2004 treatment record includes his report of burning in his feet that had become worse.  He underwent a clinical examination and his physician indicated that his symptoms may be possibly due to dysglycemia.  In November 2005, he was noted to have burning in his feet, possibly due to diabetes or to a B12 deficiency.  

The Veteran underwent a VA diabetes mellitus examination in May 2005.  He reported having pain in his feet with walking and at night.  Following a clinical examination, the Veteran was diagnosed with peripheral neuropathy.  The examiner commented that the it was unlikely that this condition was related to his diabetes mellitus because his peripheral neuropathy began approximately ten years prior to his diabetes diagnosis.

An October 2007 VA treatment record includes the Veteran's report of experiencing problems with erectile dysfunction for approximately two to three years.  The associated clinical examination resulted in a diagnosis of erectile dysfunction.  

Additional VA medical records include the Veteran's reports of burning and numbness in his hands and feet.  In October 2007 he reported having intermittent numbness in his hands and feet for years.  Following a clinical assessment, he was diagnosed with parestehsia in his hands and feet, suspect neuropathy related to diabetes mellitus.  The Veteran was referred for an electromyography study (EMG) to further assess his reported symptoms.

In November 2007, the Veteran underwent a VA EMG consultation.  He reported experiencing burning, numbness, and tingling in his bilateral hands and feet for approximately ten to fifteen years.  He was noted to have a prior medical history significant for neuropathy.  The Veteran underwent an EMG and a nerve conduction study (NCS) that were negative for evidence of peripheral neuropathy.  The examiner noted that there was electrophysiologic evidence consistent with prior chronic left L4 radiculopathy without any acute findings.

Subsequent VA treatment records show diagnoses of neuropathy, with references made to the November 2007 EMG study, and of erectile dysfunction.  

A July 2008 treatment record documents the Veteran's reported neurological and genitourinary symptomatology.  He reported a history of numbness and burning in his hands and feet for approximately fifteen years that became worse following his diagnosis of diabetes.  The Veteran also reported an inability to get an adequate erection for approximately eleven to twelve years.  His VA treating physician made reference to the November 2007 EMG study and rendered diagnoses of neuropathy and erectile dysfunction, most likely due to diabetes mellitus.  The physician essentially noted that it is not always able to document sensory neuropathy on an EMG study.    

In a July 2008 letter, the Veteran's VA treating physician responded to a request for the Veteran to clarify the nature and cause of his neuropathy and erectile dysfunction.  The physician noted that he had treated the Veteran since 2002.  He stated that when the Veteran's neuropathy first became apparent to the physician, the Veteran was also noted to have both diabetes and a low vitamin B12 level.  He stated that it was initially unclear how much the B12 deficiency contributed to the neuropathy.  The Veteran's B12 deficiency was successfully treated and his vitamin level was restored to normal within six months after discovery of the condition in 2005.  Given this, the physician opined that the Veteran's neuropathy was related to his diabetes mellitus or to his previous Agent Orange exposure.  With regards to his erectile dysfunction, the physician opined that the disorder was related to the Veteran's diabetes mellitus.  

The Veteran sought additional treatment for his symptoms in July 2010, at which time his VA treating physician was asked to provide a rationale for his July 2008 opinion regarding the Veteran's neuropathy.  On the clinical assessment, examination, the sensory examination revealed a lack of sensation in the toes and fore foot, with some sensation of the mid foot, bilaterally.  His VA physician noted that this affected the Veteran's feet, as the clinical examination revealed a lack of sensation on the bilateral forefoot.  The VA physician noted his review of a February 2010 private EMG report that included an impression of moderate distal axonal sensorimotor median neuropathy and moderate distal demyelinating radial motor neuropathy of the right upper extremity.  He again opined that the Veteran's neuropathy was most likely due to his diabetes mellitus, as there was no other apparent reason for the condition.

In February 2011, the Veteran underwent VA genitourinary and peripheral nerves examinations.  The examiner indicated her review of the claims file in conjunction with performing the examinations.  The Veteran reported having numbness, primarily in his feet, and difficulty maintaining an erection.  He underwent physical examinations, to include detailed reflex, sensory, and motor assessments.  However, EMG and NCS were not performed.  Instead, the examiner noted the results of the previous November 2007 VA EMG study, which did not reveal evidence of peripheral polyneuropathy.  The examiner also noted the results from the Veteran's VA glycated hemoglobin HgA1c blood tests, which was 6.3 in November 2005 and 5.9 in December 2010.  No blood tests were performed in association with the February 2011 examinations.  
  
The VA examiner diagnosed the Veteran with erectile dysfunction following the clinical assessment and her review of the claims file.  She opined that his erectile dysfunction was less likely as not caused by his diabetes mellitus or his military service.  Instead, she concluded that his disorder was most likely due to his vascular disease.  She noted that the Veteran has a history of severe peripheral vascular disease, treated with stents.  She also determined that the Veteran did not meet the criteria for a diabetes mellitus diagnosis, as his highest HgA1c level was 6.3 and his most recent HgA1c level was 5.9.  She explained that the criteria for diabetes mellitus is a HgA1c level equal to or greater than 6.5  The examiner also noted that the Veteran's service treatment records were negative for a diagnosis or treatment of erectile dysfunction.  Based on this, she concluded that his erectile dysfunction was not caused by or aggravated by his diet-controlled diabetes mellitus or his active duty service.

As for the neuropathy claim, the examiner determined that there was no objective evidence of peripheral neuropathy.  She acknowledged that the Veteran had complained of numbness for years.  However, she reported that the current sensory examination was normal and highlighted that the 2007 EMG/NCS was negative for peripheral neuropathy.  The examiner commented that the Veteran's feeling of numbness or paresthesias could be due to his chronic radiculopathy, peripheral vascular disease, and his vitamin B12 deficiency.  She concluded, based on her review of the claims file, that the Veteran did not technically met the criteria for diabetes mellitus based on his HgA1c test results.  The examiner also noted that the Veteran's service treatment records were negative for a diagnosis or treatment of peripheral neuropathy.  Based on this, the examiner opined that the Veteran's paresthesia was not caused or aggravated by his diet-controlled diabetes mellitus.  She concluded that it was less likely as not that peripheral neuropathy was caused by or was a result of the Veteran's diabetes mellitus or active duty service.

Peripheral Neuropathy and Erectile Dysfunction

After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's peripheral neuropathy and erectile dysfunction disorders are related to his service-connected diabetes mellitus.  As a point of relative equipoise as been reached with respect to the claimed disorders, the Board must resolve all doubt in the Veteran's favor and grant the claims for service connection for peripheral neuropathy and erectile dysfunction.

The Veteran has generally alleged the his current neurological symptomatology affecting his hands and feet and his erectile dysfunction are related to his service-connected diabetes mellitus.  Although the Veteran is not competent to diagnose himself with a neurological disorder affecting his limbs or provide an opinion as to the etiology of his claimed disorders, he is competent to report his current symptomatology and the onset of his symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Veteran has reported during the pendency of his appeal that his neurological symptomatology of the hands and feet and his erectile dysfunction became worse after he was diagnosed with diabetes mellitus.  While he has given conflicting statements regarding the exact onset of his symptoms, he has reported experiencing increased symptomatology ever since he became aware of his diabetes mellitus disability.  The Board finds the Veteran's testimony to be competent as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The medical evidence, however, includes contradictory opinions as to whether the Veteran currently has a peripheral neuropathy disorder.  

Included in the claims file is the July 2008 opinion from the Veteran's VA treating physician essentially that the Veteran has peripheral neuropathy due to his diabetes mellitus.  While he acknowledged that the November 2007 EMG study was negative for objective evidence of neuropathy, the treating physician essentially noted that sensory neuropathy is not always possible to detect on EMG studies.  Thus, he attributed the Veteran's neuropathy to his diabetes mellitus, as there was no other explanation for his condition.  The physician also noted the results of a February 2010 private EMG, which revealed sensory neuropathy in the right upper extremity.  

In contrast, the February 2011 examiner essentially concluded that there was no objective evidence of neuropathy.  While the February 2011 VA examiner's opinion was rendered following a review of the claims file and clinical examination of the Veteran, the Board does not find this opinion to be of a greater probative value.  Specifically, the Board notes that Veteran did not undergo any diagnostic testing, such as an EMG or NCS, in conjunction with the February 2011 examination; instead the February 2011 examiner relied on the previous 2007 EMG to formulate her opinion against the claim.  Additionally, the examiner failed to discuss the results reported in the VA records from the February 2010 private EMG showing a diagnosis of right upper extremity sensory neuropathy and the Veteran's VA treating physician's July 2010 clinical findings of impaired sensation in the bilateral feet.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Given this, the February 2011 VA examiner's opinion is not more probative than the other evidence of record.

Similarly, the Board does not find the May 2005 VA examiner's opinion to be the most probative evidence of record.  As noted previously, the May 2005 examiner opined that the Veteran's peripheral neuropathy was not related to his diabetes because the onset of his neuropathy predated his diabetes mellitus diagnosis.  However, the Board does not find this opinion to be fatal to the Veteran's claim, as it solely based on the Veteran's reported history and symptomatology, and not on any objective findings.  While the Veteran may have reported a history of neurological symptoms that began prior to when he was actually diagnosed with diabetes, there is no objective evidence showing that he was diagnosed with peripheral neuropathy prior to 2005.  Additionally, this opinion conflicts with the Veteran's VA physician's later finding that there is no other cause, other than diabetes, for the Veteran's neuropathy.  Thus, the May 2005 examiner's opinion does not carry the most probative weight.  

As for the Veteran's erectile dysfunction, the medical opinions of record also differ regarding whether the disorder is related to the Veteran's diabetes mellitus.  In his July 2008 letter and in the VA treatment records, the Veteran's treating physician opined that his erectile dysfunction is most likely due to his diabetes mellitus.  However, the VA physician did not provide a rationale to support his opinion.  See generally, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, the February 2011 VA examiner opined that the Veteran's erectile dysfunction was less likely as not due to his diabetes, as the Veteran's HgA1c levels does not show that he meets the criteria for diabetes.  However, the Board once again highlights that the Veteran did not undergo any diagnostic testing during the February 2011 examination.  Thus, it cannot be said that the February 2011's opinion is based on the most accurate and thorough assessment of the Veteran.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examiner's opinion conflicts with his later statement that the Veteran has diet-controlled diabetes.  Given this, the Board finds medical evidence is in equipoise as to this issue, and must therefore conclude that the Veteran's erectile dysfunction is related to his service-connected diabetes mellitus.  

Based on the medical and lay evidence of record, the Board is of the opinion that the point of equipoise has been reached with the regards to the Veteran's claims.  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claims of entitlement to service connection for peripheral neuropathy and erectile dysfunction, as secondary to service-connected diabetes mellitus, are granted.

Further inquiry could be undertaken with a view towards development of the claims so as to obtain an additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Accordingly, the claims for service connection for peripheral neuropathy and erectile dysfunction are granted.



							[Continued on Next Page]
ORDER

Service connection for peripheral neuropathy is granted, subject to the laws and regulations governing monetary awards.
Service connection for erectile dysfunction is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, an additional remand is required with respect to the Veteran's remaining claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  

The Board noted in the November 2010 Remand that the claim for a TDIU was inextricably intertwined with the claims for service connection for peripheral neuropathy and erectile dysfunction, as the outcome of the service connection claims may have bearing on whether the Veteran is entitled to a TDIU.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Having granted the claims for service connection in the decision above, adjudication of the TDIU claim at this time would be premature, as disability ratings have not yet been assigned for the Veteran's peripheral neuropathy and erectile dysfunction disabilities.  Therefore, it is unclear whether these service-connected disabilities impact the Veteran's ability to obtain and maintain gainful employment under the provisions of 38 C.F.R. § 4.16(a).  Thus, the claim for a TDIU must be remanded so that the RO/AMC pending assignment of the disability ratings for the awards of service-connection granted herein, and any other development that may be needed, address whether any of his individual service-connected disabilities, or the combination of these disabilities, renders him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran.

2.  Thereafter, readjudicate the Veteran's claim for TDIU benefits, undertaking any additional development that may be needed after effectuating the Board's decision to award service connection for peripheral neuropathy and erectile dysfunction.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


